UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
IGNORS SPESINSKIS,                                         :
                                                           :
                                Plaintiff,                 :
                                                           : MEMORANDUM DECISION AND
                  -against-                                : ORDER
                                                           :
VLADIMIR FELDMAN and ALVO                                  : 19-cv-1562 (BMC)
INTERNATIONAL INC.,                                        :
                                                           :
                                Defendants.                :
                                                           :
----------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff Ignors Spesinskis brought this action to collect money that he claims defendants

Vladimir Feldman and Alvo International Inc. owe him under a promissory note (the “Note”).

This case is before me on Spesinskis’s motion for partial summary judgment, in which he seeks

summary judgment against Feldman only, based on Feldman’s execution of the Note. The

motion is granted for the reasons stated below. In addition, Alvo is directed to show cause why

summary judgment should not be granted against it as well.

                                       BACKGROUND

       The following facts are taken from the evidence the parties submitted in connection with

Spesinskis’s motion for partial summary judgment, particularly Spesinskis’s Local Rule 56.1

Statement which, as shown below, defendants have not controverted.

       On August 2, 2015, Spesinskis loaned $43,896.35 to Alvo. Spesinskis made an

additional loan of $105,000 to Alvo on September 2, 2015. Alvo failed to make any payments

on this loan.
       On May 23, 2016, Spesinskis and Feldman signed the Note, which effectively operated as

a guarantee of Alvo’s obligation. The Note identified the “Borrower” as “Vladimir Feldman

(Alvo International Inc.)” and the “Lender” as “Ignors Spesinskis (Trace AV LLC).”

       The Note required Feldman to pay Spesinskis in installments of $35,000 made every two

months, with the first payment due on April 10, 2016. Alvo made the first payment of $35,000

but neither defendant made any additional payment. Spesinskis brings a claim for breach of a

promissory note against Feldman and a claim for money had and received against Alvo.

                                           DISCUSSION

       Under Federal Rule of Civil Procedure 56, a court may grant summary judgment when

“the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” “Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.”

Matsushita Elect. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation

marks omitted). The opposing party must put forward some “concrete evidence from which a

reasonable juror could return a verdict in his favor” to withstand a motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

        “Actions for recovery on a promissory note are appropriately decided by motion for

summary judgment because a promissory note stands on its own and establishes the plaintiff's

right to payment.” Crotona 1967 Corp. v. Vidu Bros. Corp., 925 F. Supp. 2d 298, 307 (E.D.N.Y.

2013) (internal quotation marks and alterations omitted). “To make out a prima facie case under

New York law, plaintiff must provide proof of the valid note and of defendant's failure, despite

proper demand, to make payment.” Id. (internal quotation marks omitted). “Once a prima facie



                                                   2
showing is made, the burden shifts to the defendant to prove the existence of a triable issue of

fact in the form of a bona fide defense against the note.” Id. (internal quotation marks omitted).

         Spesinskis has provided the Note and submitted a declaration stating that defendants only

made one payment of $35,000. Defendants have failed to raise any defense to Spesinskis’s

claim.

         At the outset, the Court notes that defendants’ opposition to the motion failed to comply

with several provisions of the Local Procedural Rules and Individual Practice Rules of this

Court. First, plaintiff filed a short but appropriate statement of seven undisputed facts under

Local Rule 56.1. In essence, plaintiff’s Statement recites that plaintiff loaned the money to Alvo,

and that later on, Feldman executed the Note agreeing to pay the full amount loaned to Alvo.

The Statement then recites some of the terms of the Note. Each paragraph of the Statement was

appropriately supported by citations to the affidavits and exhibits that plaintiff had submitted, as

Local Rule 56.1(d) requires.

         Defendants, in contrast, did not file a “correspondingly numbered paragraph responding

to each numbered paragraph in the statement of the moving party, and if necessary, additional

paragraphs containing a separate, short and concise statement of additional material facts as to

which it is contended that there exists a genuine issue to be tried”, as required by Local Rule

56.1(b). Instead, defendants filed their own “Statement of Undisputed Facts”, even though

defendants did not cross-move for summary judgment. This three-paragraph Statement bears

only a passing relationship to plaintiff’s Statement, most of the allegations of which defendants

simply ignored, or restated in a way that was presumably more to their liking. It is wholly non-

responsive to Spesinskis’s Statement.



                                                  3
       Putting aside the violation of this Court’s Individual Practice Rule III(B)(6), which

requires that “the Local Rule 56.1 statement by a party opposing summary judgment shall quote

verbatim the moving party’s Local Rule 56.1 statement, and shall respond to each allegation in

the moving party’s statement immediately beneath each allegation,” defendants' Statement, by

not addressing plaintiff’s Statement, attracts Local Rule 56.1(c): “Each numbered paragraph in

the statement of material facts set forth in the statement required to be served by the moving

party will be deemed to be admitted for purposes of the motion unless specifically controverted

by a correspondingly numbered paragraph in the statement required to be served by the opposing

party.” The cases are clear that the failure to properly controvert a Local Rule 56.1 Statement

means that its allegations are deemed admitted as long as there is evidence in the record to

support them, as there is here. See Russell v. Aid to Developmentally Disabled, Inc., 753 F.

App'x 9 (2d Cir. 2018); Suares v. Cityscape Tours, Inc., 603 F. App'x 16 (2d Cir. 2015);

Giannullo v. City of New York, 322 F.3d 139 (2d Cir. 2003). The allegations in plaintiff’s

Statement are therefore deemed admitted.

       Second, Local Rule 7.1(a) provides that “all motions shall include the following motion

papers … (2) A memorandum of law, setting forth the cases and other authorities relied upon in

support of the motion … .” But defendants’ opposition contained no memorandum of law.

Instead, it contained an argumentative attorney affirmation with one case citation, which is

expressly prohibited by this Court’s Individual Practice Rule III(B)(2):

       Affidavits or affirmations shall not be accepted on motions unless they are
       confined to factual averments. Attorney’s affidavits or affirmations shall not be
       accepted unless: (a) the facts addressed are within the personal knowledge of the
       attorney, such as in a discovery dispute; or (b) the attorney is authenticating
       documents and the attorney reasonably believes that authentication is not in issue.
       … Argument or case citations, whether from a witness, party, or attorney,
       contained in affidavits or affirmations may result in rejection of the affidavit or
       affirmation or striking of the offensive portions.
                                                 4
The Court is accordingly disregarding defendants' attorney’s affirmation.

       It may be that defendants elected to disregard procedural requirements because they have

no substantive defense to the motion. In fact, their entire response is a non-sequitur. Plaintiff

seeks summary judgment against Feldman, not Alvo. Defendants' peculiar response to that is

that Alvo is not liable. In fact, defendants submit Feldman’s affidavit which acknowledges, “on

or about March 23, 2016, I, in my personal capacity, executed a note (“Note”) in connection with

the repayment of the Funds. (See Exhibit 1 to Plaintiff’s motion).” Thus, at this point, because

plaintiff is not seeking judgment against Alvo, it is not clear why defendants felt obliged to assert

Alvo’s non-liability. In any event, both sides agree that Feldman has failed to pay and is liable

on the Note, so there is no opposition to plaintiff’s request for partial summary judgment. The

motion is therefore granted.

       In a letter filed well after submission of the motion, plaintiff requests that the Court

“enter an immediate order and judgment in Plaintiff’s favor on his motion for summary judgment

… .” I do not know why plaintiff thinks he is entitled to immediate relief, as he offers no legal

basis. He chose to sue in federal court based on diversity jurisdiction, and in federal court,

unlike New York state court, “a final judgment is proper only after the rights and liabilities of all

the parties to the action have been adjudicated.” Hogan v. Consol. Rail Corp., 961 F.2d 1021,

1024–25 (2d Cir. 1992). Compare N.Y. C.P.L.R. § 5012. There are exceptions to the single

judgment rule in federal court, but since Spesinskis has not cited me to any of them, let alone

established their applicability, the Court will defer directing the Clerk to enter judgment until it

resolves Spesinskis’s claim against Alvo.




                                                  5
       Having said that, it is not at all clear that Alvo has any better defense than Feldman. Olga

Bekker, the President of Alvo, apparently acting under the misimpression, as explained above,

that plaintiff is seeking summary judgment against Alvo as well as Feldman, submitted an

affidavit in opposition to the motion admitting that plaintiff “issued two checks ("Funds") made

payable to and [which] were received by Alvo International Inc.: (i) one check dated August 2,

2015 in the amount of $43.896.35 and (ii) one check dated September 2, 2015 in the amount of

$105.000.00. (See Exhibit 2 to Plaintiff’s motion).” Although Ms. Bekker further asserts that

“[a]t no time did I or any other party ever into any written agreement binding Defendant Alvo

International Inc. regarding repayment terms of the Funds”, I do not see why that matters for the

reason explained below. And since Alvo is deemed to have admitted plaintiff’s Rule 56.1

Statement that it received the loan from plaintiff, there does not seem to be any material dispute

concerning Alvo’s liability.

       The reason why Alvo appears to owe the money is that there is no such thing as free

money. Having acknowledged that it received the funds, Alvo at some point had to pay them

back. Under the common law, an action at law in assumpsit for money had and received or in

equity for unjust enrichment can be maintained if the lender shows that the borrower received

money belonging to the lender; that the borrower benefitted from the loan; and that under equity

and good conscience, the borrower should not be permitted to keep the money. Lebovits v.

Bassman, 120 A.D.3d 1198, 1199, 992 N.Y.S.2d 316, 318 (2d Dep’t 2014). The action arises

by way of quasi-contract, see Parsa v. State of New York, 64 N.Y.2d 143, 148, 485 N.Y.S.2d 27

(1984), so the absence of an express agreement, as Ms. Bekker asserts, does not relieve Alvo of

its obligation to repay within a reasonable time. Cf. Gillon v. Traina, 70 A.D.3d 1443, 894

N.Y.S.2d 294 (4th Dep’t 2010) (receipt of loan gives rise to an inference that it must be repaid).


                                                 6
       Despite being broader – by addressing Alvo’s liability – than they needed to be for

plaintiff’s summary judgment motion against Feldman, defendants' opposition papers suggest no

reason why Alvo should get a free ride. Nothing in the Note that obligates Feldman discharges

Alvo from its obligation to repay the money within a reasonable time or that plaintiff agreed to

look solely to Feldman. It seems clear that what happened here is that Alvo received the loan,

and then when it didn’t pay, Feldman, a substantial shareholder of Alvo, executed the Note for

the same moneys and a payment schedule, thus effectively guaranteeing Alvo’s obligation.

Since there seems to be no dispute about these facts, Alvo is ORDERED TO SHOW CAUSE

within 14 days of the entry of this Order why summary judgment should not be granted against

it.

                                        CONCLUSION

       Spesinskis’s [23] motion for summary judgment against Feldman is granted. Alvo is

Ordered to Show Cause within 14 days of the entry of this Order why summary judgment should

not be granted against it as well.

SO ORDERED.                                  Digitally signed by Brian M.
                                             Cogan
                                             ____________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       July 16, 2019




                                                7
